
	
		II
		Calendar No. 12
		111th CONGRESS
		1st Session
		S. 34
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. DeMint (for himself,
			 Mr. Inhofe, Mr.
			 Thune, Mr. Alexander,
			 Mr. Barrasso, Mr. Bond, Mr.
			 Brownback, Mr. Chambliss,
			 Mr. Coburn, Mr.
			 Cornyn, Mr. Crapo,
			 Mr. Ensign, Mr.
			 Enzi, Mr. Graham,
			 Mrs. Hutchison, Mr. Isakson, Mr.
			 Kyl, Mr. Lugar,
			 Mr. Martinez, Mr. McConnell, Mr.
			 Roberts, Mr. Sessions,
			 Mr. Vitter, Mr.
			 Voinovich, and Mr. Wicker)
			 introduced the following bill; which was read the first time
		
		
			January 7, 2009
			Read the second time and placed on the
			 calendar
		
		A BILL
		To prevent the Federal Communications Commission from
		  repromulgating the fairness doctrine.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Broadcaster Freedom Act of
			 2009.
		2.Fairness
			 doctrine prohibitedTitle III
			 of the Communications Act of 1934 is amended by inserting after section 303 (47
			 U.S.C. 303) the following new section:
			
				303A.Limitation on
				general powers: fairness doctrineNotwithstanding section 303 or any other
				provision of this Act or any other Act authorizing the Commission to prescribe
				rules, regulations, policies, doctrines, standards, or other requirements, the
				Commission shall not have the authority to prescribe any rule, regulation,
				policy, doctrine, standard, or other requirement that has the purpose or effect
				of reinstating or repromulgating (in whole or in part) the requirement that
				broadcasters present opposing viewpoints on controversial issues of public
				importance, commonly referred to as the Fairness Doctrine, as
				repealed in General Fairness Doctrine Obligations of Broadcast Licensees, 50
				Fed. Reg. 35418
				(1985).
				.
		
	
		January 7, 2009
		Read the second time and placed on the
		  calendar
	
